     Case 2:15-cv-01733-MCE-DB Document 251 Filed 10/23/20 Page 1 of 2


 1   O’MELVENY & MYERS LLP
     Richard B. Goetz (State Bar No. 115666)
 2   Carlos M. Lazatin (State Bar No. 229650)
     400 South Hope Street
 3   Los Angeles, California 90071
     Telephone: (213) 430-6000
 4   Facsimile: (213) 430-6407
     Email: rgoetz@omm.com
 5          clazatin@omm.com

 6   O’MELVENY & MYERS LLP
     Hannah Chanoine (Pro Hac Vice)
 7   Times Square Tower
     7 Times Square
 8   New York, NY, 10036
     Telephone: (212) 326-2000
 9   Facsimile: (212) 326-2061
     E-mail: hchanoine@omm.com
10
     Attorneys for Defendants
11

12                               UNITED STATES DISTRICT COURT

13                              EASTERN DISTRICT OF CALIFORNIA

14   JOANN MARTINELLI, individually and on          Case No. 15-cv-01733-MCE-DB
     behalf of all others similarly situated,
15                                                  ORDER GRANTING DEFENDANTS
                          Plaintiff,                JOHNSON & JOHNSON AND MCNEIL
16                                                  NUTRITIONALS LLC’S REQUEST TO
            v.                                      SEAL DOCUMENTS
17
     JOHNSON & JOHNSON and McNEIL
18   NUTRITIONALS, LLC,

19                        Defendants.

20
21

22

23

24

25

26
27

28
                                                            ORDER GRANTING REQUEST TO SEAL
                                                1                               DOCUMENTS
                                                                         15-CV-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 251 Filed 10/23/20 Page 2 of 2


 1          The Court, having considered the request of Defendants Johnson & Johnson and McNeil

 2   Nutritionals, LLC (“Defendants”) to Seal Documents in connection with Defendants’ Motion to

 3   Decertify the Classes, grants the Request and orders as follows:

 4          The following documents shall be filed under seal:

 5              •   Exhibit 1: redacted portions of the May 24, 2016 deposition of JoAnn Martinelli

 6              •   Exhibit 2: the entirety of Plaintiff’s Responses to Defendants’ First Set of

 7                  Interrogatories

 8              •   Exhibit 3: redacted portions of the Declaration of Elizabeth Steele

 9              •   Exhibit 4: the entirety of Plaintiff’s Responses to Defendants’ First Set of Requests

10                  for Admission

11              •   Exhibit 5: the entirety of the excerpts of the September 9, 2020 deposition of Dr.

12                  James Thaddeus Foster

13              •   Exhibit 6: the entirety of Exhibit 5 to the September 9, 2020 deposition of Dr.

14                  James Thaddeus Foster

15              •   Redacted portions of the Declaration of Alison J. Sentie in Support of Defendants’

16                  Motion for Decertification

17              •   Redacted portions of the Declaration of Laurie Weis of Raley’s

18              •   Redacted portions of the Declaration of Theodore K. Bell of Safeway Inc.

19              •   Those portions of the Motion to Decertify the Classes that discuss the above

20                  referenced confidential information
21          The above documents shall be sealed for the duration of this litigation.

22          IT IS SO ORDERED.

23

24   Dated: October 23, 2020

25

26
27

28
                                                                   ORDER GRANTING REQUEST TO SEAL
                                                      2                                DOCUMENTS
                                                                                15-CV-01733-MCE-DB
